Citation Nr: 0717952	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  94-26 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by swollen lymph nodes.

2.  Entitlement to service connection for residuals of 
removal of a facial growth/lymph node.  

3.  Entitlement to service connection for disability of the 
ears manifested by bleeding, to include otitis externa.   

4.  Entitlement to service connection for residuals of heat 
stokes and exhaustion with heart damage.  

5.  Entitlement to service connection for disability 
manifested by fatigue.  

6.  Entitlement to service connection for disability 
manifested by dizziness.  

7.  Entitlement to service connection for disability 
manifested by facial lumps.  


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to April 
1992, including service in the Southwest Asia Theater during 
the Persian Gulf War.  He was also on active duty for 
training four different times in 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April and August 1993, and February 1997 
rating decisions by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This matter was most recently 
remanded in March 2006 for further development.  


FINDINGS OF FACT

1.  The veteran does not exhibit objective indications of 
chronic disability manifested by swollen lymph nodes; and 
there is no medical diagnosis of a chronic disability 
manifested by swollen lymph nodes.

2.  The veteran's facial scar is not related to his service.  

3.  The veteran does not exhibit objective indications of 
chronic disability manifested by bleeding ears; and there is 
no current medical diagnosis of chronic otitis externa or any 
other chronic disability of the ears.

4.  The veteran does not exhibit objective indications of 
chronic disability manifested by residuals of heat stokes and 
exhaustion with heart damage.  

5.  The veteran does not exhibit objective indications of 
chronic disability manifested by fatigue.  

6.  The veteran does not exhibit objective indications of 
chronic disability manifested by dizziness.  

7.  The veteran does not exhibit objective indications of 
chronic disability manifested by facial lumps.  


CONCLUSIONS OF LAW

1.  Chronic disability manifested by swollen lymph nodes was 
not incurred in or aggravated by the veteran's service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).  
 
2.  Chronic disability manifested by residuals of removal of 
a facial growth/lymph node was not incurred in or aggravated 
by the veteran's service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006). 
  
3.  Chronic disability of the ears, to include otitis 
externa, was not incurred in or aggravated by the veteran's 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2006).  

4.  Chronic disability manifested by residuals of heat stokes 
and exhaustion with heart damage was not incurred in or 
aggravated by the veteran's service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).

5.  Chronic disability manifested by fatigue was not incurred 
in or aggravated by the veteran's service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).

6.  Chronic disability manifested by dizziness was not 
incurred in or aggravated by the veteran's service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).

7.  Chronic disability manifested by facial lumps was not 
incurred in or aggravated by the veteran's service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims prior to the enactment of the VCAA.  Rating 
decisions were issued in April 1993, August 1993, and 
February 1997.  The claims came before the Board in May 2001 
and the claims were remanded for further development, to 
include compliance with the VCAA.  In August 2001 and May 
2004, VCAA letters were issued to the appellant.  These 
letters effectively notified the appellant of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the August 2001 and May 2004 notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with 
letters in August 2001 and May 2004 in which it advised him 
of what information and evidence is needed to substantiate 
his claims, what information and evidence must be submitted 
by the claimant, what information and evidence will be 
obtained by VA, and the need for the claimant to submit any 
evidence in his possession that pertains to the claims.  
Since the Board concludes below that the preponderance of the 
evidence is against service connection, any questions as to 
the appropriate disability ratings or effective dates are 
rendered moot.  Moreover, the RO sent the veteran a 
supplemental statement of the case in August 2004 that 
included notice fully compliant with Dingess/Hartman.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examination reports.  Appropriate medical opinions have been 
obtained.  There is no indication of relevant, outstanding 
records which would support the appellant's claims.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  For all 
the foregoing reasons, the Board concludes that VA's duties 
to the appellant have been fulfilled with respect to the 
issues on appeal.

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability manifested by objective indications of a 
qualifying chronic disability certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 
FR No. 242, pp. 75669-75671 (December 18, 2006).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): an undiagnosed illness; the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) Chronic 
fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel 
syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. § 
1117(d) warrants a presumption of service- connection.  38 
C.F.R. § 3.317(a).

The term medically unexplained chronic multisymptom illness 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic. The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a).

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from part 4 of this chapter for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  38 C.F.R. § 3.317(a).

A disability referred to in this section shall be considered 
service connected for purposes of all laws of the United 
States.  38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue (2) Signs or 
symptoms involving skin (3) Headache (4) Muscle pain (5) 
Joint pain (6) Neurologic signs and symptoms (7) 
Neuropsychological signs or symptoms (8) Signs or symptoms 
involving the respiratory system (upper or lower) (9) Sleep 
disturbances (10) Gastrointestinal signs or symptoms (11) 
Cardiovascular signs or symptoms (12) Abnormal weight loss 
(13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d).

Swollen lymph nodes
The service medical records do not contain any findings 
related to swollen lymph nodes.  In February 1992, the 
veteran stated that he did not want to undergo a separation 
examination.  

The veteran underwent a VA examination in February 1993.  He 
stated that during Operation Desert Storm, he uncovered a 
mass burial site with a large number of cadavers with 
enlarged nodules.  He reported that he developed a large 
nodule behind his right ear, which was resected.  The veteran 
indicated that no pathology was done, and there had been no 
recurrence at the sight (although he still complained of some 
swelling under his armpits and on the side of his chest).  He 
denied fevers, chills, and sweats.  Examination of the 
veteran's neck revealed no thyromegaly or lymphadenopathy.  
Examination of the lymph nodes found no cervical, 
supraclavicular or axillary lymphadenopathy.  There was a 
small 1 mm. by 2 mm. lipoma palpable in the left subaxillary 
region.  The examiner's impression was "Enlarged lymph 
nodes.  No lymphadenopathy present on current exam."   

The veteran underwent another VA examination in August 1995.  
There was no evidence of pre or post auricular submandibular, 
cervical, axillary or inguinal lymphadenopathy.  The 
examiner's impression was a history of lymphadenopathy, 
currently resolved.  

The veteran submitted lay statements, including a December 
1996 statement from his spouse, which stated that the veteran 
experienced swollen lymph nodes in his groin, armpits, and 
neck.  They would typically last three days to one week and 
it would occur every month.  The Board remanded the claim so 
that the veteran could undergo a VA examination to determine 
if he had a current disability.

The veteran underwent a VA examination in August 2006.  He 
reported that he has suffered from swollen glands since he 
was "gassed" in 1991 (during the first Gulf War).  He 
reported that he heard alarms sound, but he was unable to put 
his protective gear on in time.  The veteran also stated that 
after being gassed, he developed nausea, vomiting, and 
swollen glands.  He once again claimed that he had one gland 
removed; but that no tests were performed on it.  He 
indicated that since then, swollen glands occur regularly; 
but he is not receiving any treatment.  The examiner noted 
that the veteran had previously claimed that multiple members 
of his unit died during gas attacks.  Upon examination, he 
reported that others became only nauseated.  He also noted 
that there have been no confirmed uses of chemical warfare in 
the first Gulf War and that there are no known chemical 
agents that cause swollen glands.  Upon examination, the 
examiner found no abnormalities of the lymph glands.  As 
such, there was no diagnosis to be made and there were no 
effects on the veteran's daily activities.   

As noted above, in order to warrant service connection for an 
undiagnosed illness under the provisions of 38 C.F.R. § 
3.317, there must be objective indications of chronic 
disability.  The Board notes that on three separate 
examinations, there has been only a history of 
lymphadenopathy; but that there were no current symptoms.  As 
such, there is no persuasive evidence that there is a chronic 
disability for which the veteran can be service connected 
under 38 C.F.R. § 3.317.  The veteran's complaints have not 
been independently verified.  Although the veteran's spouse 
has reported that the veteran would experience swollen lymph 
nodes, the Board places minimal probative value as to such 
statement in light of the several negative medical 
examinations conducted for the sole purpose of determining if 
the veteran in fact suffered from swollen lymph nodes.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  There was no disability noted on his most recent 
examination.        

Since there are no findings in the veteran's service medical 
records attributed to swollen lymph nodes, and since swollen 
lymph nodes have not been objectively documented on post-
service examinations or testing, the Board finds that the 
evidence of record does not reflect objective evidence of 
swollen lymph nodes. Absent objective evidence of current 
symptoms of swollen lymph nodes, the preponderance of the 
evidence weighs against the veteran's claim.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for swollen lymph nodes must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Removal of a facial growth/lymph node (residuals)  
The veteran's service medical records contain no findings 
attributed to residuals of a facial growth or lymph node.  
They also contain no evidence that the veteran had a facial 
scar.

As noted above, the veteran underwent a VA examination in 
February 1993 in which he reported that he developed a large 
nodule behind his right ear, which was resected.  Examination 
of the skin revealed a 1.5 cm. scar immediately posterior to 
the angle of the mandible.  It was a hairline scar that was 
well healed.  There was no opinion regarding the etiology of 
the scar.    

The veteran underwent a dermatological examination in August 
1995.  He once again stated that he developed a golf ball 
size lump on his right posterior submandibular area near his 
ear.  Upon physical examination, the veteran's right cheek 
appeared normal, with no evidence of skin abnormality at the 
site.  There was no evidence of pre or post auricular 
submandibular lymphadenopathy.  

The veteran underwent another VA dermatological examination 
in October 2002.  It is unclear whether or not this included 
examination of the face.  The veteran reported the same 
history noted above.  Examination results do not mention the 
existence or absence of facial scars.   

At the veteran's August 2006 VA examination, the examiner 
noted a .2 cm by 2 cm scar just behind the angle of mandible 
on the right side of the face.  The scar was normal in color, 
and nontender.  The examiner was asked to render an opinion 
on whether the scar was related to service.  He stated that 
he could not render such an opinion without resorting to 
speculation.  He further explained that the scar is 
consistent with a history of excision of a lymph node; 
however, there is nothing in the record that indicates that a 
lymph node was removed during service.  

The Board notes that the only possible residual noted in the 
location of the alleged lymph node was a scar.  Even if this 
is a postsurgical scar, it could not be considered an 
undiagnosed illness for which 38 C.F.R. § 3.317 is 
applicable.  

In order to warrant service connection on a direct basis, the 
veteran must show that there was an injury in service; that 
there is a current disability; and a medical nexus between 
the current disability and the in service injury.

The Board finds that without any evidence of a facial growth 
in the service medical records and without a competent 
medical opinion linking the veteran's current scar to 
service, the preponderance of the evidence weighs against the 
claim.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for residuals of removal of a 
facial growth/lymph node must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Ears 
There are no findings in the service medical records 
attributed to any ear disability, to include otitis externa.  

The veteran first sought treatment for an ear condition in 
May 1992.  He complained of bloody drainage from the ear and 
earaches.  The examiner noted redness and swelling of the 
left ear canal.  He diagnosed the veteran with otitis 
externa.    

In January 1993, the veteran once again complained of ear 
drainage; and he was assessed with chronic otitis externa.  
In February 1993, he described the drainage as a 
yellowish/green discharge.  He also reported bloody discharge 
from his right ear.  The examiner assessed the veteran with 
symptoms of otitis externa; but added that the condition 
looked resolved.  

The veteran submitted lay statements, including a December 
1996 statement from his spouse, which stated that the veteran 
experienced itchy and bloody ears once or twice per month 
beginning in March 1991.  The Board remanded the claim so 
that the veteran could undergo a VA examination to determine 
if he had a current ear disability.

At the veteran's August 2006 VA examination, he complained of 
bleeding from his ears that allegedly began in 1991.  He 
stated that there is a sensation of something in his ears, 
and that they bleed intermittently.  He is not receiving any 
treatment for it.  Upon examination, the veteran's pinna and 
external canals were normal bilaterally.  Tympanic membranes 
were normal.  Hearing was normal; and there was no discharge 
from either ear.  The examiner found no evidence of any 
disease of the ears or ear canals.  As such, the examiner did 
not render a diagnosis, and stated that there were no effects 
on the veteran's activities of daily living.  

The Board notes that that the veteran's ear disability of 
1992-1993 has been diagnosed as otitis externa.  As such, 38 
C.F.R. § 3.317 (regarding undiagnosed illnesses) is 
inapplicable.  

In order to warrant service connection on a direct basis, 
there must be evidence of a current disability.  The evidence 
reflects that the veteran's otitis externa resolved itself in 
January 1993.  There are no further treatment records 
regarding this condition, and his most recent VA examination 
showed no abnormality.  

The Board finds that without any evidence of an ear 
disability in the service medical records and without 
evidence of a current ear disability, the preponderance of 
the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for an ear disability, to 
include otitis externa must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).  

Heat stokes, exhaustion with heart damage
The service medical records reflect that the veteran 
complained of heat exhaustion on two occasions in July 1989.  
There was no disease or disability noted.  

A March 1992 treatment record reflects that the veteran 
complained that one side of his heart was smaller than the 
other.  He also reported that he had heat stroke while in 
Desert Storm.  

The veteran underwent a VA examination in February 1993.  He 
did not complain of heat exhaustion or any heart related 
disability.  A cardiac examination yielded normal findings.  
His heartbeat showed regular rate and rhythm, without murmur, 
gallop, or rub.  

He underwent another VA examination in August 1995.  A chest 
x-ray revealed that the heart and pulmonary vasculature were 
within normal limits.  It was a normal radiographic 
examination of the chest.  The general medical examination 
found no heart related disability.    

The veteran underwent another VA examination in March 2003.  
His heart was in sinus rhythm without rub, click, or murmur.  
No carotid bruit was heard.  There were no objective findings 
of any heart related abnormality.  There was no diagnosis 
made.  

The veteran submitted lay statements, including a December 
1996 statement from his spouse, which stated that the veteran 
experienced chest pains resulting from a heart disability.  
The veteran's mother stated that she was told that the 
veteran had a rare blood disease acquired in service, for 
which there is no cure.  The Board remanded the claim so that 
the veteran could undergo a VA examination to determine if he 
had a current disability.

At the veteran's August 2006 VA examination, he complained of 
heat stroke and heart damage since 1989.  The examiner noted 
that the veteran was indeed treated at DeWitt Army Hospital 
for heat cramps in 1989.  The veteran stated that he was told 
that he has heart damage; but the examiner noted that there 
was no record of this.  Furthermore, he noted that the 
veteran was able to serve in the first Gulf War from 1990-
1991 without any heart symptoms or heat related symptoms.  
The veteran stated that he has been treated several times for 
heart symptoms, but that he has not received a specific 
diagnosis.  He stated that his heart occasionally skips 
beats, but otherwise no cardiac symptoms.  Exercise tolerance 
was impossible to evaluate due to the veteran's fatigue.  The 
veteran reported that he cannot exercise enough to find his 
aerobic or cardiac limit.  He is not receiving any treatment, 
but has noted that the condition has improved since its 
onset.  

Upon examination, the veteran found that the veteran's heart 
rhythm was regular.  There was no murmur, click, pericardial 
rub, or jugular venous distention.  The examiner found no 
current evidence of heart disease or residuals of heat 
injury.   

As noted above, in order to warrant service connection for an 
undiagnosed illness under the provisions of 38 C.F.R. § 
3.317, there must be objective indications of chronic 
disability.  The Board notes that multiple examinations have 
failed to show any objective indications of a chronic 
disability.  As such, service connection is not warranted 
under 38 C.F.R. § 3.317.   

Furthermore, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
current disability.  The August 2006 examiner who conducted 
the veteran's most recent examination found no current 
evidence of heart disease or residuals of heat injury.  

The Board finds that the evidence of record does not reflect 
objective evidence of a heart disability or heat related 
symptoms. Absent objective evidence of current symptoms of a 
heart or heat related disability, the preponderance of the 
evidence weighs against the veteran's claim.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for residuals of heat stokes and 
exhaustion with heart damage must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Fatigue 
The veteran's service medical records reflect that he 
complained of fatigue in July 1989 and August 1989.  
Examination showed "no abnormal physical or lab findings."  
He was assessed with fatigue in July 1990.  He also 
complained of fatigue in July 1990.  

In August 1992, the veteran filed service connection claims 
for a broken back (crushed cartilage); a broken right leg; 
swollen lymph node glands; operation on lymph node below 
right ear; injuries to both knees; high blood pressure; heat 
strokes and exhaustion; damaged heat; and a skin rash; but 
failed to list fatigue as one of his disabilities (he did not 
file a claim for fatigue until May 1995).    

The veteran underwent a VA examination February 1993 and 
failed to mention that he suffered from fatigue.  He did, 
however, complain of fatigue in July 1993 and December 1993.  
No diagnosis was made.  A December 1993 Statement of Medical 
Examination and Duty Status reflects that the veteran 
reported a "near fainting spell, resolved."  In March 1994, 
he complained of fatigue and malaise since the Gulf War.  

He underwent a VA examination in August 1995.  He reported 
that he was extremely fatigued.  He could hardly get out of 
bed in the mornings, and yet he could not seem to fall asleep 
at night.  He has two children and is able to play with them 
and tend to the needs of nature.  He was able to ambulate and 
perform his normal social duties as a husband.  Upon 
examination, no objective findings were found.  As such, no 
diagnosis was made.  

He was assessed with chronic fatigue again in August 1997.  

The veteran submitted lay statements, including a December 
1996 statement from his spouse, which stated that the veteran 
experienced daily fatigue that began in March 1991.  His 
spouse also stated that he began to experience a loss of 
strength in 1992; and that he has gotten weaker each year.  
The Board remanded the claim so that the veteran could 
undergo a VA examination to determine if he had a current 
disability.

At the veteran's August 2006 VA examination, he reported that 
he has suffered from "overwhelming fatigue" ever since the 
gas attack he allegedly sustained in 1991.  He stated that he 
feels tired but cannot sleep well; and that on some days it 
is hard for him to even leave the house.  He takes tramadol 
for joint pains and fatigue.  The fatigue improves with 
medication.  The examiner noted that the veteran remained in 
the National Guard until 1993 and that he worked as a 
technician until approximately five years ago.  He also noted 
that the record reflects that he had to leave his job due to 
joint problems (no mention of fatigue).  The veteran 
complained of malaise, fatigability, generalized weakness, 
and insomnia.  Upon examination, the examiner was unable to 
find any disease associated with the veteran's fatigue.  He 
noted that the veteran had subjective symptoms only.  

The Board once again notes that in order to warrant 
compensation for an undiagnosed illness under the provisions 
of 38 C.F.R. § 3.317, there must be objective indications of 
chronic disability.  The veteran's symptoms have all been 
subjective.  As such, service connection is not warranted 
under under 38 C.F.R. § 3.317.   

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for fatigue must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Dizziness
The service medical records reveal that the veteran reported 
dizziness in July 1989.  Examination yielded no abnormal 
findings or diagnoses.  He also complained of lightheadedness 
in December 1993.  He reported feeling better the next day, 
after getting a good night sleep, a normal diet, and getting 
well hydrated.  He specifically denied dizziness.  

In August 1992, the veteran filed service connection claims 
for a broken back (crushed cartilage); a broken right leg; 
swollen lymph node glands; operation on lymph node below 
right ear; injuries to both knees; high blood pressure; heat 
strokes and exhaustion; damaged heat; and a skin rash; but 
failed to list dizziness as one of his disabilities (he did 
not file a claim for dizziness until May 1995).  He underwent 
a February 1993 VA examination and did not complain of 
dizziness at that time.   

The first post service complaint of dizziness occurred in 
January 1995.  There were no objective findings; and no 
diagnoses were made.    

He underwent a VA examination in August 1995.  The veteran 
complained of dizziness; but once again there were no 
objective findings, and no diagnoses were made.  

At the veteran's August 2006 VA examination, he reported that 
he first started experiencing dizziness shortly after the 
first Gulf War began.  The examiner noted that the veteran 
was having difficulty describing the dizziness, but it did 
not seem to be vertigo or a problem with balance.  Based on 
the veteran's description, it sounded like complaints of 
lightheadedness.  He stated that it was intermittent with 
remissions.  He was not being treated for it.  Upon 
examination, the veteran's gait was normal.  The examiner was 
unable to find any disease related to the veteran's 
complaints, and noted that the veteran suffers from 
subjective complaints only.    

The Board once again notes that in order to warrant 
compensation for an undiagnosed illness under the provisions 
of 38 C.F.R. § 3.317, there must be objective indications of 
chronic disability.  The veteran's symptoms have all been 
subjective.  As such, service connection is not warranted 
under 38 C.F.R. § 3.317.   

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for dizziness must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Facial lumps
The service medical records reflect that the veteran was 
treated for fever blisters on his lips in May 1989.  

The veteran has submitted a July 1993 statement in which he 
stated that after arriving in Saudi Arabia in the fall of 
1990, he began getting large facial lumps and a doctor cut 
them out.  He also submitted a statement from R.C. dated 
October 1996, in which he stated that the veteran had "lumps 
all over his body, sores that look like boils I've seen on 
his back, chest, and face."  

The Board notes that there are no findings either in the 
service medical records or the post service medical records 
that are attributed to facial lumps despite the fact that 
there have been numerous examinations, including several in 
connection with his already service-connected tinea cruris 
and folliculitis.  In view of the negative medical findings, 
the Board declines to view the lay statement as persuasive 
evidence of independent verification of the claimed signs and 
symptoms. 

The Board once again notes that in order to warrant 
compensation for an undiagnosed illness under the provisions 
of 38 C.F.R. § 3.317, there must be objective indications of 
chronic disability.  There is no medical evidence that 
constitutes objective indications of a chronic disability for 
facial lumps, and there is otherwise no persuasive 
independent verification of the claimed signs and symptoms.  
As such, service connection is not warranted under 38 C.F.R. 
§ 3.317.   



As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for facial lumps must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied as to all issues.  


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


